Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1-2, 8, and 15 are amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(1) or pre-AIA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting Such claim limitations are: “monitoring center”, “receiving section”, “sorting mechanism”, “classifier”, and “formatting unit” in claims 1-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U. S. C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “monitoring center”, “receiving section”, “sorting mechanism”, “classifier”, and “formatting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:

(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claims 1-14 are directed toward a monitoring center (i.e. system machine) and claims 15-20 are directed toward a non-transitory computer readable medium (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:	
	Independent claims 1, 8, and 15 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “monitoring center”, “computer”, “sensor array”, “response matrix”, “context register”, “comparator”, “receiving section”, “sorting mechanism”, “processor”, “classifier”, “formatting unit”, and “non-transitory computer readable medium”, nothing in the claim limitations preclude the steps from practically being performed mentally in the mind, on pen and paper, and/or physically by a human (e.g. physician, patient, nurse, etc.). Specifically, the claims recite “collecting and managing”, “manifesting”, “categorizing”, “preparing, arranging, and formatting”, “evaluating data”. At least one of these steps can reasonably be practically performed in the human mind may be performed entirely by a human because a human is reasonably capable of having publically available medical knowledge as well as their own clinical expertise mentally/or physically stored and/or with pen and paper to perform such steps. Thus, the claims recite an abstract idea in the form of a mental process and/or certain method of organizing human activity. Regarding sub grouping for organizing human activity, the claims falls under managing personal 
	Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Such as:
Claim 2 recites collecting DNA/analyte samples, segregating the DNA/analyte samples, performing the predetermined protocol, categorizing the identified disease predictors, and preparing, arranging, and formatting the disease predictors as data. A person is reasonably capable of physically collecting DNA/analyte samples, separating them into groups, performing a predetermined protocol, categorizing disease predictors, and preparing, arranging, and formatting the disease predictors. 
Claims 3, 13, and 19 recites the DNA/analyte samples include skin, nails, hair, saliva, blood, perspiration, mucus, urine, fecal matter and body secretions.
Claim 4 recites the patient data includes medical records of the patient, routine behavioral patterns of the patient, a care plan for the patient, and notes regarding perceptions recorded by physicians and clinical staff pertinent to the patient. A human could manifest a physical profile of physiological aspects, develop a physical response for external factors, and store patient data in a physical system such as a filing cabinet, storage box, etc.
Claims 5 recites data being used as input to context register. A human could physically gather data and input/write the data on paper.
Claims 6 recites disease predictors given a weighting factor according to the influence a disease may have on the cardio profile. A human could give disease predictors a weighting factor they consider significant by physically assigning a number to a disease that influences the cardio profile or any other health profile.
Claims 7 and 11 recites disease predictor accounting for commercially available information including drug use regimen, dosage, and avoidance of adverse side effects. A human could physically obtain commercially available information from a pharmacy, other health clinics, etc. Claims 9 and 16 recites predetermined protocol performed using genome sequencing on DNA/analyte samples. A human could perform genome sequencing using a plethora of publically available genome sequencing techniques on the collected samples.
Claims 10 and 17 recites classifier categorizing disease predictors according to severity of the disease, time-line of disease progression, and efficacy of treatment. A human could classify and organize disease predictors with pen and paper.
Claim 12, and 18 recites disease predictors including health risk factors, hereditary, and drug responses. A human could obtain disease predictors by obtaining copies of their medical records, talking with physicians and/or clinical staff, etc.
Claims 14 and 20 recites patient data including medical records, routine behavior patterns, care plan, and notes of physician and clinical staff. A human could obtain physically copies of their patient data from physicians and/or clinical staff members.
Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. 
	Thus, dependent claims 2-7, 9-14, and 16-20 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for 
Step 2A—Prong 2:
	The judicial exception in claims 1, 2, 5, 8, 10, 15, and 17 are not integrated into a practical application. In particular, the following claims recite the additional elements: “monitoring center”, “computer”, “sensor array”, “response matrix”, “context register”, “comparator”, “receiving section”, “sorting mechanism”, “processor”, “classifier”, “formatting unit”, and “non-transitory computer readable medium”. These additional elements are recited at a high level of generality (see Applicant's specification FIG. 1, FIG. 4, page 4 lines 10-16, and page 3, lines 3-18 (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “monitoring center”, “computer”, “sensor array”, “response matrix”, “context register”, “comparator”, “receiving section”, “sorting mechanism”, “processor”, “classifier”, “formatting unit”, and “non-transitory computer readable medium” are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(f)).  
Further, claims 1, 2, 8 recite ““collecting and transmitting physiological and environmental data”. Claim 15 recites “receiving input pertinent to DNA/analyte samples from the patient and physiological and environmental data from a sensor array mounted on the patient”. Claim 4 recites “the patient data includes medical records of the patient, routine behavioral patterns of the patient, a care plan for the patient, and notes regarding perceptions recorded by physicians and clinical staff pertinent to the patient”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation amounts to insignificant extra-solution activity in the form of mere data gathering because it 
The judicial exception in depending claims 2-7, 9-14, and 16-20 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 8, and 15. Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are therefore directed to an abstract idea. 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “monitoring center”, “computer”, “sensor array”, “response matrix”, “context register”, “comparator”, “receiving section”, “sorting mechanism”, “processor”, “classifier”, “formatting unit”, and “non-transitory computer readable medium” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-10, 12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oran (US 20130191160 Al) in view of Jain et al. (US 20120289788 Al), hereinafter Jain.
Regarding claim 1, Oran teaches a monitoring center for determining whether a condition of a patient’s heart muscle function requires clinical intervention (Abstract, [0061], [0070], [0093], [0108], and [0109]), the monitor comprising: a computer ([0007], [0008], and [0025]); a predetermined cardio-profile included in the computer ([0007], [0008], and [0025]) for manifesting physiological aspects of the heart muscle function of the patient (FIG. 26, FIG. 27, FIG. 28, [0061], [0106], and [0124]); a response matrix manifesting external factors influencing the patient ([0006], [0026], [0034], [0036], [0041]-[0047], [0052]-[0057], and [0128]); a context register included in the computer for periodically receiving ([0064]) and storing patient data (FIG. 26, FIG. 27, FIG. 28, [0124], and [0106]), wherein the context register of the computer updates the cardio profile (FIG. 26, FIG. 27, FIG. 28, [0061], [0106], and [0124]); and determine whether the condition of the patient’s heart muscle function requires clinical intervention (Abstract, [0061], [0070], [0093], [0108], and [0109]). Oran does not teach a sensor array for collecting and transmitting pertinent physiological and environmental data from the patient to the patient; wherein the context register of the computer updates the response matrix with the pertinent data from the patient; and a comparator included in the computer for evaluating data from the sensor array based on updated patient data from the context register. However, Jain teaches a sensor array for collecting and transmitting pertinent physiological and environmental data from the patient to the patient (Jain, Abstract, FIG. 13, [0025]-[0038], and [0060]); wherein the context register of the computer updates the response matrix with the pertinent data from the patient (Jain, [0148]); and a comparator included in the computer for evaluating data from the sensor array based on updated patient data from the context register (Jain, [0148]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Oran to incorporate the teachings of Jain and account for a monitoring center for determining whether a condition of a patient's heart muscle function requires clinical intervention, the monitoring center comprising: a computer; a sensor array for collecting and transmitting pertinent physiological and environmental data from the patient to the computer; a predetermined cardio-profile included in the computer for manifesting physiological aspects of the heart muscle function of the patient; a response matrix included in the computer for manifesting external factors influencing the heart (Jain, [0002]).
Regarding claim 2, Oran further teaches a receiving section for collecting DNA/analyte samples from the patient (FIG. 4); a sorting mechanism for segregating the DNA/analyte samples into homogeneous groups for respective evaluation of each DNA/analyte sample from a selected group in accordance with a predetermined protocol (FIG. 4 and [0111]); a processor for performing the predetermined protocol, using genome sequencing techniques on a selected DNA/analyte sample, to identify predictors of disease susceptibility for the patient providing the DNA/analyte sample ([0008]); a classifier for categorizing the identified disease predictors according to a severity of the disease, a time-line for disease progression, and efficacy of treatment ([00061], [0064], and [0116]); and a formatting unit for preparing, arranging and formatting the disease predictors as data, together with other data pertinent to the patient, for collective use in a computer-based system for monitoring the heart muscle function of the patient with contextual oversight (FIG. 27, [0038], [0051], [0061], [0081], and [0116]). Regarding claim 4 Oran further teaches the patient data includes medical records of the patient, routine behavioral patterns of the patient, a care plan for the patient, and notes regarding perceptions recorded by physicians and clinical staff pertinent to the patient (FIG. 22).
Regarding claim 5 Oran further teaches the data based on categorized disease predictors by the formatting unit is used as input for the context register (FIG. 27 ad FIG. 28).
 Regarding claim 6 Oran further teaches disease predictors formatted and organized by the monitoring center are used as input to the context register, and each disease predictor is given a respective weighting factor W according to the influence the disease predictor may have on the cardio-profile ([0106]).
Regarding claim 8, Oran teaches a monitoring center for managing and formatting input data pertinent to a respective patient (FIG. 1 (106), FIG. 3, [0005], and [0028]) for use in a computer-based system ([0094]), the monitoring center comprising: a computer ([0007], [0008], and [0025]); a predetermined cardio-profile included in the computer ([0007], [0008], and [0025]) for manifesting physiological aspects of the heart muscle function of the patient (FIG. 26, FIG. 27, FIG. 28, [0061], [0106], and [0124]); a response matrix manifesting external factors influencing the patient ([0006], [0026], [0034], [0036], [0041]-[0047], [0052]-[0057], and [0128]); a context register included in the computer for periodically receiving ([0064]) and storing patient data (FIG. 26, FIG. 27, FIG. 28, [0124], and [0106]), wherein the context register of the computer updates the cardio profile (FIG. 26, FIG. 27, FIG. 28, [0061], [0106], and [0124]); and determine whether the condition of the patient’s heart muscle function requires clinical intervention (Abstract, [0061], [0070], [0093], [0108], and [0109]); a receiving section for collecting DNA/analyte samples from the patient (FIG. 4); a sorting mechanism for segregating the DNA/analyte samples into homogeneous groups for respective evaluation of each DNA/analyte sample from a selected group in accordance with a predetermined protocol (FIG. 4 and [0111]); a processor for performing the predetermined protocol, using genome sequencing techniques on a selected DNA/analyte sample, to identify predictors of disease susceptibility for the patient providing the DNA/analyte sample ([0008]); a classifier for categorizing the identified disease predictors according to a severity of the disease, a time-line for disease progression, and efficacy of treatment ([00061], [0064], and [0116]); and a formatting unit for preparing, arranging and formatting the disease predictors as data, together with other data pertinent to the patient, for collective use in a computer-based system for monitoring the heart muscle function of (FIG. 27, [0038], [0051], [0061], [0081], and [0116]). Oran does not teach a sensor array for collecting and transmitting pertinent physiological and environmental data from the patient to the patient; wherein the context register of the computer updates the response matrix with the pertinent data from the patient; and a comparator included in the computer for evaluating data from the sensor array based on updated patient data from the context register. However, Jain teaches a sensor array for collecting and transmitting pertinent physiological and environmental data from the patient to the patient (Jain, Abstract, FIG. 13, [0025]-[0038], and [0060]); wherein the context register of the computer updates the response matrix with the pertinent data from the patient (Jain, [0148]); and a comparator included in the computer for evaluating data from the sensor array based on updated patient data from the context register (Jain, [0148]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Oran to incorporate the teachings of Jain and account for a monitoring center for managing and formatting input data pertinent to a respective patient for use in a computer-based system, the monitoring center comprising: a computer; a sensor array for collecting and transmitting pertinent physiological and environmental data from the patient to the computer; a predetermined cardio-profile included in the computer for manifesting physiological aspects of the heart muscle function of the patient; a response matrix included in the computer for manifesting external factors influencing the heart muscle function of the patient; a context register included in the computer for periodically receiving and storing patient data, wherein the context register of the computer updates the cardio profile and the response matrix with the pertinent data from the patient; a comparator included in the computer for evaluating data from the sensor array based on updated patient data from the context register, to determine whether the condition of the patient's heart muscle function requires clinical intervention; a receiving section for collecting DNA/analyte samples from the patient; a sorting mechanism for segregating the DNA/analyte samples into homogeneous groups for respective evaluation of each DNA/analyte sample from a selected group in accordance with a predetermined protocol; a processor for (Jain, [0002]).
Regarding claim 9 Oran further teaches the predetermined protocol is performed using genome sequencing techniques on a selected DNA/analyte sample ([0037]).
Regarding claim 10 Oran further teaches the classifier categorizes the identified disease predictors according to a severity of the disease, a time- line for disease progression, and efficacy of treatment ([0045], [0061], [0064], and [0116]).
Regarding claim 12 Oran further teaches predictors of the disease include health risk factors, hereditary tendencies, and drug responses ([0047], [0100], and [0102]).
Regarding claim 14 Oran further teaches the patient data further includes medical records of the patient, routine behavioral patterns of the patient, a care plan for the patient, and notes regarding perceptions recorded by physicians and clinical staff pertinent to the patient ([0116]).
Regarding claim 15, Oran teaches a non-transitory, computer-readable medium ([0008]) having executable instructions stored thereon that direct a computer system to perform a process for monitoring the heart muscle function of a patient with contextual oversight (FIG. 27, [0038], [0051], [0061], [0081], and [0116]), the medium comprising instructions for: receiving input data pertinent to DNA/analyte samples from the patient (FIG. 4); segregating the DNA/analyte samples into homogeneous groups for respective evaluation of each DNA/analyte sample from a ([0107] and [0111])', performing the predetermined protocol to identify predictors of disease susceptibility for the patient ([0008] and [0061]) ', categorizing the identified disease predictors ([0045], [0061], [0064], and [0116]) -, and formatting the categorized disease predictors as patient data for collective use with other data pertinent to physiological aspects of the patient and external factors influencing the patient, for monitoring the heart muscle function of the patient with contextual oversight (FIG. 27, [0038], [0051], [0061], [0081], and [0116]). Oran does not teach periodically updating the physiological and environmental data, physiological and environmental data from a sensor array mounted on the patient, and collected by the sensor array. However, Jain teaches periodically updating the physiological and environmental data (Jain, [0025], [0027], [0043], and [0148]), physiological and environmental data from a sensor array mounted on the patient and collected by the sensor array (Jain, Abstract, FIG. 13, [0025]-[0038], and [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Oran to incorporate the teachings of Jain and account for a non-transitory, computer-readable medium having executable instructions stored thereon that direct a computer system to perform a process for monitoring the heart muscle function of a patient with contextual oversight, the medium comprising instructions for: receiving input data pertinent to DNA/analyte samples from the patient and physiological and environmental data from a sensor array mounted on the patient; periodically updating the physiological and environmental data; segregating the DNA/analyte samples into homogeneous groups for respective evaluation of each DNA/analyte sample from a selected group in accordance with a predetermined protocol; performing the predetermined protocol to identify predictors of disease susceptibility for the patient; categorizing the identified disease predictors; and formatting the categorized disease predictors as patient data for collective use with other data pertinent to physiological aspects of the patient and external factors influencing the patient collected by the sensor array, for monitoring the heart muscle function of the patient with contextual oversight. Doing so would (Jain, [0002]).
Regarding claim 16 Oran further teaches the predetermined protocol is performed using genome sequencing techniques on a selected DNA/analyte sample ([0061]).
Regarding claim 17 Oran further teaches the classifier organizes the identified disease predictors according to a severity of the disease, a time-line for disease progression, and efficacy of treatment, while accounting for commercially available information, to include a drug use regimen, dosage, and avoidance of known adverse side effects ([0045], [0064], and [0116]).
Regarding claim 18 Oran further teaches predictors of the disease include health risk factors, hereditary tendencies, and drug responses ([0047], [0100], and [0102]).
Regarding claim 20 Oran further teaches wherein the patient data further includes medical records of the patient, routine behavioral patterns of the patient, a care plan for the patient, and notes regarding perceptions recorded by physicians and clinical staff pertinent to the patient ([0116]).

Claim 3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oran and Jain in view of Chou (US 20180356405 Al).
Regarding claim 3, 13 and 19, Oran and Jain teaches the monitoring center recited in claim 1 and claim 8, and the medium recited in claim 15. Oran further teaches DNA samples ([0044]). Oran does not teach analyte samples including: skin, nails, hair, saliva, blood, perspiration, mucus, urine, fecal matter, and body secretions ([0056] and [0061[). However, Chou teaches these analyte samples including: skin, nails, hair, saliva, blood, perspiration, mucus, urine, fecal matter, and body secretions ([0056] and [0061[). It would have been obvious to one of ordinary skill in the art before the effective (Chou, [0002]).

Claim 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oran and Jain in view of Lou (US 20080126131 Al).
Regarding claims 7 and 11 Oran and Jain teaches the monitoring center of claims 6 and 10. Oran further teaches weighting factor for disease predictor ([0106]) and categorizing a disease predictor ([0045], [0061], [0064], and [0116]). Oran does not teach commercially available information including: drug use regimen, dosage, and avoidance of known adverse side effects. However, Lou teaches these commercially available information including: drug use regimen, dosage, and avoidance of known adverse side effects (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Oran and Jain to incorporate the teachings of Lou and account for the monitoring center recited in claim 6 and claim 10, wherein categorizing a disease predictor accounts for commercially available information, to include drug use regimen, dosage, and avoidance of known adverse side effects. Doing so would improve the avoidance of drug conflicts, increase safety and efficacy of prescription drugs (Lou, [0002]).
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. Regarding the Claim Interpretation (35 U.S.C. 112(f)) and 35 U.S.C. 112(b), Applicant’s amendments do not overcome the rejection. No arguments in the 11/09/2020 Remarks has addressed examiners arguments therefore the rejections and interpretation shall remain. 
 additional elements (i.e. collecting/receiving DNA/analyte data) are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important. Therefore this limitation merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis. Thus these limitations amount to insignificant extra-solution activity in the form of mere data gathering and do not integrate the claims intro a practical application nor show an improvement to the system or field of technology.
Regarding the 35 U.S.C. 103 Rejection, Applicant argues the prior art does not teach or suggest a structure or a cooperation of structure as now recited in the amended claims. Applicant further argues Oran does not disclose altering the functionality of different computer components by periodically updating the patient data parameters for an operation of these components and Oran does not disclose computer components that are comparable to the cardio profile and the response matric of the present invention. Furthermore, Applicant argues Jain does not disclose an updating function for its operation. Examiner respectfully disagrees. Although Oran does not suggest “periodically updating the patient data”, Jain teaches states at paragraph [0083], “The datum may be transmitted continuously, periodically, randomly, or with any other suitable frequency or period. This may or may not correlate with the 180 may generate a model of a subject's health state. As an example and not by way of limitation, analysis system 180 may generate a baseline model of the subject's physiological or psychological state by analyzing one or more data streams during a control period. Once the baseline model is established, analysis system 180 could then continuously monitor the subject and identify deviations, variability, or changes in the data streams as compared to the baseline model. As another example and not by way of limitation, analysis system 180 may generate a predictive model of the subject's physiological or psychological state by analyzing one or more data streams and generating one or more algorithms that fit the sensor measurements. Once the predictive model is established, analysis system 180 could then be used to predict future health states, anticipated or hypothetical sensor readings, and other aspects of a subject's physiology or psychology. Analysis system 180 may also update and refine the predictive model based on new data generated by sensor array 110”. Under broadest reasonable interpretation, Oran discloses in FIG. 26 a patient profile with lab results and other pertinent patient information. Additionally paragraph [0124] states “In FIG. 26, for example, a visual indication of two health categories are presented: cardiovascular and endocrine (2601 and 2602). Further, visual indications of various health category metrics for the cardiovascular health category are presented separately (2603) as high-risk of cardiovascular disease, medium risk of a heart attack, and diabetes under control. In a more simplified interface, FIG. 27 presents health categories diabetes (2701), heart disease (2702), liver and kidney (2703), and nutrition (2704)”.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/R.S.S./Examiner, Art Unit 3686              


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686